Citation Nr: 0838690	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  00-20 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

[The issue of entitlement to payment or reimbursement for the 
cost of unauthorized medical expenses is the subject of a 
separate Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.  He died in September 1999.  The appellant is the 
surviving spouse of the veteran.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal of a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO) 

Procedural history 

In the December 1999 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant perfected an 
appeal of that denial.

In February 2002, the appellant testified at a hearing 
chaired by the undersigned Board member at the offices of the 
Board in Washington, D.C., a transcript of which has been 
associated with the veteran's claims file.

In May 2002, the Board denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed the Board's May 2002 denial of her claim 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In a September 2003 memorandum decision, the 
Court vacated the Board's decision and remanded this case to 
the Board.  The Secretary of VA appealed the Court's 
memorandum decision to the United States Court of Appeals for 
the Federal Circuit.  In a May 2004 Order, the Federal 
Circuit vacated the Court's September 2003 decision and 
remanded the matter for further proceedings consistent with 
its decision in Conway v. Principi, 353 F.3d 1366 (Fed. Cir. 
2004).  In a July 2004 memorandum decision, the Court vacated 
the Board's decision and remanded this case to the Board.  
The Secretary of VA appealed the Court's July 2004 memorandum 
decision to the Federal Circuit.  In February 2008, the 
Federal affirmed the Court's July 2004 memorandum decision.  
The case has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.

Related matter

Because the issue of entitlement to payment or reimbursement 
to for the cost of unauthorized medical expenses was 
adjudicated by a VA Medical Center, and not by the RO, it is 
the subject of a separate decision.


REMAND

For reasons expressed immediately below, the Board believes 
that the issue on appeal must be remanded for further 
procedural and evidentiary development.

Reasons for remand

VCAA notice

In its July 2004 memorandum decision, the Court stated that 
"[a]lthough the August 2001 development letter did generally 
address what type of evidence VA is to provide and what type 
of evidence the claimant is to provide, it fails to relate, 
with the requisite specificity, that statutory requirement to 
the appellant's claim." 
See the July 2004 memorandum decision, page 3. Therefore, 
additional VCAA notice pursuant to the Court's decision has 
to be provided.

The Court also noted that "the record [does not] contain any 
evidence that VA complied with its duty to 'request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.'"  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23,353, 23,353-56 (Apr. 30, 2008) [codified 
at 38 C.F.R. § 3.159 (2008)].  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  Notwithstanding recent the 
change in the regulation, pursuant to the Court's decision, 
"give us everything you've got" or similar language should 
be provided to the appellant.  

Moreover, subsequent to the July 2004 memorandum decision, 
the Court issued its decision in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), which held that more detailed notice must be 
provided in cause of death claims.  

In Hupp, the Court indicated that in the context of a claim 
for VA death benefits, notice under 38 U.S.C.A. § 5103 must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a death 
claim based on a condition not yet service connected.  See 
Hupp, 21 Vet. App. at 352-53.  Such notice must be provided 
to the appellant.


Medical opinion

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Element (1) is obviously met.  The veteran's death 
certificate indicates that the cause of death was myocardial 
infarction.  With respect to element (2), during his lifetime 
the veteran was service-connected for a seizure disorder and 
traumatic encephalopathy secondary to cerebral concussion and 
fracture of the basal skull.  

The appellant asserts that the veteran's neurological 
disorders contributed to the cause of his death.  There is of 
record no medical opinion as to the relationship, if any 
between, the service-connected seizure disorder and traumatic 
encephalopathy secondary to cerebral concussion and fracture 
of the basal skull and the veteran's death.  In Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) the Court held that 
where there is evidence of record satisfying the first two 
requirements for service connection (in this case, death and 
in-service disease or injury), but there was not of record 
competent medical evidence addressing the third requirement 
(a nexus between the disability and active service), VA errs 
in failing to obtain such a medical nexus opinion.  

The Board therefore finds that a medical opinion is necessary 
to make a decision on the claim.

Accordingly, the case is REMANDED to he Veterans Benefits 
Administration (VBA) for the following action:

1. VBA must provide the appellant with a 
VCAA letter which relates with requisite 
specificity what type of evidence VA is 
to provide and what type of evidence she 
is to provide, and which informs her to 
provide any evidence in her possession 
that pertains to the claim, and which 
conforms to Hupp, discussed above.  A 
copy of the letter should be sent to the 
appellant's representative.  

2.  VBA must arrange for a medical nexus 
opinion from a physician.  The physician 
should review the claims file and provide 
an opinion, with reasons, as to whether 
it is as least as likely as not that the 
seizure disorder and traumatic 
encephalopathy secondary to cerebral 
concussion and fracture of the basal 
skull caused or aggravated the veteran's 
fatal myocardial infarction.  A report 
should be prepared and associated with 
the claims folder.

3.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, VBA should review the record 
and readjudicate the appellant's claim.  
If the decision remains unfavorable to 
the appellant, a supplemental statement 
of the case (SSOC) should be prepared.  
The appellant and her representative 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

